Citation Nr: 1636257	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO. 11-29 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from March 1967 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Winston Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The most recent power of attorney, executed in June 2015, is in favor of North Carolina Division of Veterans Affairs.  This new appointment effectively revoked the Veteran's prior appointment of the American Legion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claim.   

The Veteran asserts that he has hypertension that is directly related to his military service, secondary to Agent Orange exposure, and/or etiologically related to his service-connected PTSD.  See Veteran's substantive appeal received November 2011.  

His post-service VA and private medical records show a current diagnosis of hypertension.  

As to his asserted theory of direct service connection, he states that, although his blood pressure was normal upon service discharge, there is no indication that he did not in fact have a problem with his blood pressure prior to that date.  

As to his theory of his hypertension being related to Agent Orange exposure in service, the Board notes that his service personnel records confirm that he served in the Republic of Vietnam during the Vietnam era; it is therefore presumed that he was exposed to herbicides to include Agent Orange during service.  

In support of his claim, he submitted a copy of VA's October 2007 Agent Orange Review which discussed the National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange" 2006 update.  The 2006 update indicated that there is limited or suggestive evidence of an association between herbicide exposure and hypertension, as relevant here.  See Veterans and Agent Orange: update 2006, Institute of Medicine 557-60 (2007).

The Board notes that the Institute of Medicine has since updated its 2006 report in 2010 and again in 2012 and it still confirms that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See Veterans and Agent Orange: update 2010, Institute of Medicine 694(2011), Veterans and Agent Orange: update 2012, Institute of Medicine 862-63 (2014).  Thus, although VA has not conceded a relationship between hypertension and Agent Orange, there is evidence indicating that there may be an association between hypertension and Agent Orange exposure.  

As to the Veteran's theory of secondary service connection, he asserts that the stress associated with his service-connected PTSD affects his blood pressure and caused his hypertension.  It is also noted that VA has recognized that some studies have found an association between PTSD and poor cardiovascular health.  See, http://www.research.va.gov/currents/spring2015/spring2015-8.cfm.

The Veteran has not yet been afforded a VA examination to ascertain the likely etiology of his hypertension.  Given his current diagnosis of hypertension, his presumed exposure to Agent Orange during Vietnam service, his lay statements suggesting an etiologic relationship between his hypertension and service and/or his service-connected PTSD, and the above-noted studies, a VA examination and opinion should be provided to him.  



Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any relevant outstanding evidence, provide the Veteran with an examination to ascertain the likely etiology of his hypertension.  The claims file must be made available for the examiner's review, and an indication that the file was reviewed should be made on the examination report. 

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's STRs including a separation blood pressure reading of 120/80 and his statements set forth on his substantive appeal (received in November 2011) that despite the normal reading at service discharge there is no indication that he did not have hypertension during service. 

*His post-service VA and private medical records showing diagnoses of hypertension; 

*Veterans and Agent Orange: update 2006, Institute of Medicine 557-60 (2007); Veterans and Agent Orange: update 2010, Institute of Medicine 694(2011), Veterans and Agent Orange: update 2012, Institute of Medicine 862-63 (2014); and 

*His statement set forth on his substantive appeal (received in November 2011) that Agent Orange affects a person's blood flow.

AFTER review of the claims file and examination of the Veteran, the examiner is asked to:   

(a).  Provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current hypertension had its clinical onset during his active service, or is otherwise related to such service, to include presumed Agent Orange exposure.

(b).  In addition, provide an opinion as to whether the Veteran's hypertension is as likely as not (1) caused by, or (2) aggravated by service-connected PTSD. 

In doing do, please consider all pertinent evidence to include the Veteran's assertions of an etiologic relationship between his hypertension and service connected PTSD as expressed in his substantive appeal, and the internet article found at -  http://www.research.va.gov/currents/spring2015/spring2015-8.cfm .

Note:  The term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  Thereafter, the RO should readjudicate the issue on appeal, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




